Citation Nr: 1212847	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left hip injury. 


REPRESENTATION

Appellant represented by:	Christine C. Lehr, Attorney 


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.   


REMAND

The Veteran served as a paratrooper in the 187th Regimental Combat Team.  He contends that he injured in left hip in a training parachute jump at an abandoned airfield in Japan in February 1953.  

In a December 2007 claim, the Veteran reported that he landed on the edge of an old bomb crater absorbing the shock of the landing on his left leg, fracturing his left hip.  He reported that he was sent by a medic to a physician at the Camp Wood Medical Clinic but that no X-rays were obtained.  He reported that he was provided pain medication and that the pain eventually resolved and the fracture healed.   In an October 2009 statement, a fellow paratrooper noted that he was in the same unit and participated in the training jump.  He noted that some soldiers sustained sprained ankles, broken legs, and dislocated shoulders.  He reported that the Veteran hurt one of his hips and leg, was seen at sick call, and was excused from physical training and daily running for several days until returning to the regular daily routine. 

Service personnel and treatment records are limited to a Report of Separation from the Armed Forces (DD-214) and an October 1953 discharge physical examination.  The discharge physical examination is silent for any abnormalities of the spine and lower extremities.  The physician noted that a medical history questionnaire was not obtained from the Veteran at that time but made no notes in the section of the report for significant or interval history.  

In February 2009 and November 2010, the National Personnel Records Center noted that additional records including Surgeon General's Office reports were not available as they were suspected of destruction in a fire.  

If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Although the RO requested a search of unit morning reports in the month of February 1953, the NPRC reported that the Veteran was not mentioned in unit morning reports from March to May 1953.  In view of VA's enhanced obligation to assist the Veteran when records are destroyed, a follow up request for search of morning reports and Surgeon General's reports for the 187th Regimental Combat Team and Camp Wood Medical Clinic for the correct month of February 1953 is in order. 

In March 1999, a private physician noted the Veteran's report of longstanding left groin pain.  The Veteran reported no specific trauma but indicated that he had strained the left groin muscles in the early 1990s.  He reported current symptoms of loss of range of motion of the left hip and discomfort during activities such as squatting.  The physician noted that concurrent X-rays showed a loss of left hip joint space and moderate osteoarthritis but there were no notations regarding a healed fracture or injuries in service.  The physician prescribed anti-inflammatory medication.  

VA outpatient treatment records starting in 2003 show that the Veteran was receiving medication for left hip pain.  In March 2005, a VA X-ray was obtained by a primary care physician who noted indications of a bone fracture.  The physician noted the Veteran's reports of hip pain for many years and concluded that the fracture "might have occurred in the distant past."  The VA physician did not note any reports by the Veteran of an injury in 1953.  

Two days later, the private orthopedic physician examined the Veteran and noted his reports of left hip pain for the past seven or eight years and a fall on ice in January 2004 with increased intermittent but severe pain over the previous six months.  There was no mention of any injuries in service.  The physician noted the report of the VA X-ray that showed an impact fracture of the left femoral neck of the left hip.  The physician ordered additional X-rays that showed a deformity of the acetabulum suggestive of an old acetabular fracture and probably severe post traumatic degenerative disease.  The physician noted, "There is a question of whether there is an old fracture there but certainly it does not behave like an acute fracture today."  In a September 2007 follow-up, the private physician noted the Veteran's reports of several episodes of trauma and that the Veteran attributed the pain and disease to an injury in a parachute jump in the 1950s.  The Veteran further reported several instances of both falls and twisting injuries.  The physician noted, "His X-rays are compatible with a post-traumatic arthritis, and this very well could be due to a fall and could be due to his injury while he was in the Army.  While we have only recently begun to evaluate him and this injury took place in the 1950s, it is difficult to ascertain exactly the cause of his arthritis."  

In October 2007, the Veteran requested that his VA primary care physician prepare and send a letter to the RO stating that his left hip disorder may be related to service.  In a November 2007 letter, the VA primary care physician noted, "It is at least as likely as not that [the Veteran] sustained the injury while he was in US Army, please see the attached details by [the Veteran] in relates to what, where, how, and when the injury occurred."   

The Veteran was not afforded a VA compensation and pension examination of his left hip.  In March 2009, the RO denied service connection for residuals of a left hip injury because no injury or abnormality was noted at the time of discharge and because the Veteran did not experience left hip symptoms for 45 years.  The RO also noted that the opinion of the VA physician was without rationale.  

The Veteran's report of the occurrence of a hard parachute jump landing on his left leg in February 1953 is both competent and credible because it is consistent with the nature and circumstances of his military duties and because the occurrence was confirmed in a credible statement by a fellow paratrooper.  It is also credible that the Veteran was seen at sick call, prescribed medication, and returned to duty after a few days with symptoms resolved because none were reported or noted on the discharge physical examination and because the Veteran continued to serve as a paratrooper for the next seven months and likely participated in additional training jumps.  The Veteran has also provided credible lay evidence that he had no symptoms until the 1990s and also experienced several falls and twisting injuries including a fall on ice in January 2004.  A lack of contemporaneous medical evidence, by itself, does not render lay testimony incredible.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed Cir. 2006).  However, the Veteran and his fellow soldier are not competent to determine that a hip fracture occurred at that time or that the trauma is the cause of the current arthritis and indications of an old fracture as this determination requires medical expertise.  

The opinions provided by private orthopedic physician and VA primary care physician are not adequate to decide the claim.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion in the medical opinion. A medical opinion that includes only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   A medical opinion that is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

Both physicians diagnosed the current disorder as post-traumatic arthritis with no current fracture but with X-ray indications of an old fracture.  The private physician's opinion was conditional as he concluded that the disorder could be from an unspecified injury in service or from subsequent falls and twists.  The physician did not indicate knowledge of the specific nature, timing, and severity of any of the injuries.  The VA physician's opinion was not conditional but was without rationale and addressed the circumstances of the injury by referral to the Veteran's information and petition for a supportive letter.  Neither physician explained how a left hip trauma could cause a fracture that did not require immediate X-ray investigation and resolved only with pain medication after several days with no further limitation of activities.  Neither physician explained how the disease process could be asymptomatic for many decades.  Neither noted the circumstances and severity of the intervening injuries and neither considered other effects such as aging.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent and credible evidence of current left hip traumatic arthritis and evidence of an old fracture.  There is credible lay evidence of the occurrence of a hard fall on the left leg in service but with no continuity of symptoms for several decades.  Although the Veteran's sincerely believes that his left hip disorder was caused by the hard landing in 1953, the Veteran is not competent to provide an opinion on the etiology, and the opinions of record are not adequate.  Nevertheless, his lay statements of a possible relationship are sufficient to satisfy the low threshold warranting a VA examination and adequate opinion.  

The claims file shows that the Veteran has been receiving VA primary care since 2003 but the file contains records through October 2007.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from October 2007 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request from the National Personnel Records Center or National Archives a search for morning reports for the 187th Regimental Combat Team and Surgeon General's Office reports for Camp Wood Army Medical Clinic, Kumoto, Japan relevant to medical care of the Veteran in the month of February 1953.  Associate any records received with the claims file.  

2.  Request all records of VA medical care for the Veteran since October 2007.  Associate any records received with the claims file. 

3.  Schedule the Veteran for a VA orthopedic examination of his left hip by an appropriately qualified VA physician.   Request that the physician review the claims file and note review of the claims file in the examination report.  

a.  Request that the examiner provide an evaluation of the Veteran's residual conditions from a left hip injury.  

b.  Assuming that the contended injury occurred at the time, place, and manner and with follow-up care and subsequent symptoms as described by the Veteran, request that the physician provide an opinion whether a left hip disorder is at least as likely as not (50 percent or greater possibility) related to the hard parachute jump landing, any other aspect of service, post service events, or aging.   

c.  The physician must provide a complete rationale for the opinion and  comment on how the description of the accident, immediate symptoms, subsequent resolution of symptoms for many decades, and the timing of the emergency symptoms in the 1990s correlates to the current disorder.  The physician must address the nature,  circumstances, and severity of any intervening injuries as reported by the Veteran.   

d.  If an opinion cannot be provided without speculation, the physician must provide reasons for that determination such as inadequate evidence, shortfalls in the state of medical knowledge, or lack of knowledge or experience of the examiner.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for residuals of a left hip injury.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



